Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Terminal Disclaimer
The terminal disclaimer filed on 02/10/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,674,150 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 21 – 40 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of records fails to explicitly disclose, with respect to claim 21, “wherein said signaled self-referential metadata structure includes data defining a plurality of segments of the video data reshaping transfer function; wherein said signaled self-referential metadata structure includes a smoothness parameter for each of said plurality of segments, where the smoothness parameter selectively indicates one selected from the group comprising; (i)    a first value for said smoothness parameter indicating all polynomial coefficients are provided in said signaled self-referential metadata structure for one of said plurality of segments; (ii)    a second value for said smoothness parameter indicating said one of said plurality of segments is contiguous with an immediately prior one of said plurality of segments; (iii) a third value for said smoothness parameter indicating a slope of said video data reshaping transfer function at said one of said pivot points is the same for both a current segment associated with said one of said pivot points and an immediately prior segment associated with said one of said pivot points, and indicating said one of said plurality of segments is contiguous with an immediately prior segment related to said one of said plurality of segments; wherein said reshaping parameters are relevant to the video data set signaled at a picture level in the encoded video data stream; generating reshaped HDR and/or WCG video data as output data by applying the decoded non-HDR and/or non-WCG video data to the video data reshaping transfer function, where the closest prior art is Vosoughi (WO 2017/053432 A1), Su et al. (US 2016/0134872 A1) and Ye (WO 2017/019818 A1).
Vosoughi et al is directed towards a video coding device, e.g., such as a decoder, determining pivot points associated with piecewise segments of an inverse reshaping model. The pivot points may be determined based on an indication received via a message. The pivot points evenly spaced on the inverse reshaping model. Each piecewise segment be defined by one or more coefficients. The piecewise segments be quadratic segments. Each piecewise quadratic segment defined by a constant coefficient, a slope coefficient, and a curvature coefficient. The video coding device receive an indication of a first subset of coefficients associated with the piecewise segments. The first subset of coefficients include a first slope coefficient and one or more constant coefficients. The first subset of coefficients and/or the pivot points received via a look-up table (LUT). The video coding device calculate a second subset of coefficients based on the first subset of coefficients and the pivot points. The second subset of coefficients calculated using a continuity relation based on a left hand endpoint of the piecewise segments. The second subset of coefficients associated with the piecewise segments. The second subset of coefficients include one or more slope coefficients and one or more curvature coefficients. The video coding device generate an inverse reshaping model using one or more pivot points, the first subset of coefficients, and the second subset of coefficients. The video coding device may apply inverse reshaping to an HDR video using the inverse reshaping model, see para: 0003 - 0004. 
Su et al, which is in the same field of endeavor, discloses an encoder receives an input enhanced dynamic range (EDR) image to be coded in a layered representation. Input images may be gamma-coded or perceptually-coded using a bit-depth format not supported by one or more video encoders. The input image is remapped to one or more quantized layers to generate output code words suitable for compression using the available video encoders. Algorithms to determine optimum function parameters for linear and non-linear mapping functions are presented. Given a mapping function, the reverse mapping function may be transmitted to a decoder as a look-up table or it may be approximated using a piecewise polynomial approximation. A polynomial approximation technique for representing reverse-mapping functions and chromaticity translation schemes to reduce color shifts, see abstract. 
Last but not least, Ye et al, which is in the same field of endeavor, discloses a high dynamic range (HDR) signal processing device may receive a video signal and an operating mode indication. The operating mode indication may indicate a format of the video signal, for example, an HDR format or a non-HDR format. Whether to perform adaptive reshaping on the video signal may be determined based on the operating mode indication. For example, it may be determined to perform the adaptive reshaping if the operating mode indicates that the video signal is in an HDR format. It may be determined to bypass the adaptive reshaping if the operating mode indicates that the video signal is in the non-HDR format. Multiple types of HDR reconstruction metadata may be received via a network abstraction layer (NAL) unit, see abstract. 
However, all the above listed prior arts either, alone or in combination fail(s) to teach all the elements of the independent claim 21 and therefore stands allowable. Rest of the claims are directly or indirectly dependent on the independent claims and therefore stand allowable. Although the other limitations are used in the art, none of the prior art of record teach or provide motivation to combine to reach a similar result.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Masum Billah whose telephone number is (571)270-0701.  The examiner can normally be reached on Mon - Friday 9 - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J. Atala can be reached on (571) 272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MASUM BILLAH/Primary Examiner, Art Unit 2486